DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed April 20, 2020.
Claims 1-20 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 9 and 15) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 04/20/20 have been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Objection
6.	Specification is objected for the following reasons:
The specification has been check for errors. For example, paragraph [0021], disclosed “a readable format and and/or printed automatically in response to data record”. The “and and/or” should read as and/or. The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Claim Rejection - 35 USC § 112 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


	Claims 6, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 6, 14 and 20 each of them recited the limitations of “additional data”. Anything extra or any other can be additional. The phrase ‘additional’ is indefinite as it fails to point out what is being described. 
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 1-8, system of claim 9-14, computer program product of claims 15-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
Step 2A, the limitations are directed to additional elements include computer, system, processor, storage media, computer program product.
2.	The limitations are recited in claims 1, 9 and 15 are analyzing data records to identify entities whose data records indicate that a service within an upcoming time period, generating data resource within a repository relevant to the service, transforming data resource into printable forms, transmitting the forms to providers of the service is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting computer, system, processor, storage media, computer program product, nothing in the claim element precludes the step from practically being performed in the mind. The steps can be done my nominally, insignificantly or can consider as a data gathering performance. Thus, the limitations are directed to abstract mental process and can be performed by human with the aid of pen and paper. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites computer, system, processor, storage media computer program product steps. The computer, system, storage media, processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.

Dependent claims 2-8, 10-14 and 16-20 recite an additional limitation (e.g. printing queue, mapping, critical service, patients, temporary key etc.) which is also directed to collecting, organizing and manipulating of data, which is also directed to mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
In claim 14, recited the limitations of a computer program product comprising a  computer readable storage medium having program instruction. The computer program product is merely software per se is not statutory. Further, the storage medium as described in the original specification on [0075] (e.g. electromagnetic wave, transmission media etc.). The claims fail to place the invention squarely within one statutory class of invention. The claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory. The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. § 101. The Examiner suggest adding the limitation "non-transitory computer-readable storage medium" to claims 15-20 to limit the claim scope to encompass only statutory subject matter.

Claim Rejections- 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
10.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Douglass (US 2016/0147944 A1) in view of McCarthy et al. (US 2015/0163206 A1), hereinafter McCarthy.  
	As for claim 1, Douglass teaches a computer-implemented method for providing access to data during an outage, comprising: analyzing a plurality of data records to identify entities whose data records indicate that a service is within an upcoming time period; 
(see [0052], encrypted electronic appointment schedule of the user, generates an offline encryption key with the authentication data to decrypt the encrypted patient medical data records, receive updates intermittently, periodically, according to a schedule, or a combination thereof);
generating a data resource for each identified entity and storing data resources for the identified entities within a repository, wherein each data resource includes data obtained from a 
accessing the data resource of an identified entity with a corresponding recovery key during the outage and transforming the data resource into one or more…forms; and transmitting the one or more….forms to one or more providers of the service (see [0017], generating an offline encryption key with the authentication data to decrypt the encrypted patient medical data records, allowing the user to access the decrypted patient medical data records, in addition, an audit record of patient medical data records that are accessed while the network connection is offline, access to any decrypted patient medical data records while the network connection is offline, and the creation of and access to any new patient medical data records while the network connection is offline).
Douglass teaches the claimed invention including the limitations of data sources and forms deriving one or more comparison, at least one user ([0070]). Douglass does not explicitly teach the limitations of data resource into one or more printable forms or the one or more printable forms. In the same filed of endeavor, McCarthy teaches the claim recited limitations of data resource into one or more printable forms or the one or more printable forms (see [0077], printing the documents and transfer via network/on-line).
Douglass and McCarthy both references teach features that are directed to analogous art and they are from the same field of endeavor, such as infrastructure of medical or health related data to be record, encrypt and viewing offline or transmit via online.

As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a system claim for implementing the steps as recited in claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McCarthy’s teaching to Douglass’s system for a user or enterprise to respond to a discovery request for electronic content. for users to utilize a system in such a way that does not force them to adopt new infrastructure, software, and business and personal processes in their daily workflow. Hence, achieve a shared and potentially secure extended work environment. A secure storage and sharing of content across diverse storage is essential for tracking content, maintaining the ability to access all versions of a document or the like (see McCarthy, [0003]).
As for claim 15, 
		The limitations therein have substantially the same scope as claim 1 because claim 15 is a computer program product comprising a computer readable storage media claim for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McCarthy’s teaching to Douglass’s system for a user or enterprise to respond to a discovery request for electronic content. for users to utilize a system in such a way that does not force them to adopt new infrastructure, software, and business and personal processes in their daily workflow. Hence, achieve a shared and potentially secure extended work environment. A secure storage and sharing of content across diverse storage is essential for tracking content, maintaining the ability to access all versions of a document or the like (see McCarthy, [0003]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and McCarthy teaches:
wherein the one or more printable forms are automatically transmitted to a printing queue designated by each provider in response to the data records becoming inaccessible (see Douglass, [0051]; Also see McCarthy, [0077]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and McCarthy teaches:
wherein each data resource indicates a mapping of data included in the data resource to fields of the one or more printable forms, and wherein each data resource is transformed according to the mapping (see Douglass, [0057]; Also see McCarthy, [0077]).

Douglass and McCarthy teaches:
 wherein the entities are further identified based on a criticality of the service being provided to each entity (see Douglass, [0034]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and McCarthy teaches:
wherein the one or more printable forms are selected based on the service being provided to the identified entity (see Douglass, [0057]; Also see McCarthy, [0077]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and McCarthy teaches:
 further comprising: receiving additional data for the identified entity from a provider after the service has been provided; and updating the data record of the identified entity using the additional data (see Douglass, [0046]; Also see McCarthy, [0077]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and McCarthy teaches:
wherein the service comprises a medical service, and wherein each entity comprises a patient (see Douglass, [0012]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:

wherein the data included in each data resource is encrypted and wherein the corresponding recovery key is a temporary key (see Douglass, [0018], [0052]). 
Claims 10-14 and 16-20 corresponds in scope claims 2-8 and is similarly rejected.
Prior Arts
11. 	US 2006/0053077 A1 teaches encrypting or decrypting data record, print them, transmit data security from a web broadcast center. User makes selection the content to purchase, provides personal and financial information (abstract, [0258]).
	US 2002/0002468 A1 teaches updates in the trailer section then decrypting the reference table containing one or more data table location indicators for data items with the first decrypting key. Decrypting one or data items with the first decrypting key. Populating the data table with data items at locations specified in the reference table ([0022]). 
	EP 3080742A1 teaches secure data exchange system provides an organizational entity managed keys to enable control of its own data encryption keys. The data management facility is secure and scalable to changing needs of each organizational entity through modular data management facility functional components ([0015]-[0016]).
	US 20150310188, US 20170142076, US 20150163206, US 20090287837, US 20130159021, US 8380630, US 7587368, US 20140222684, US 8600895, US 7805377, US 7213005, US 20060053077, US 6834110, US 7228437, these references also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     /DANIEL A KUDDUS/     Primary Examiner, Art Unit 2154 
3/6/22